 

EXHIBIT 10.13

 

FOURTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT

 

                THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into on November 27, 2002 (the “Effective Date”), by and
among BancTec, Inc., a Delaware corporation (“BancTec”) (BancTec being
hereinafter sometimes referred to as the “Original Borrower”), and BTI
Technologies L.P., a Texas limited partnership (“BTI Tech”) (BTI Tech being
hereinafter sometimes referred to as the “Additional Borrower,” and Original
Borrower, together with Additional Borrower, being hereinafter sometimes
individually and collectively referred to as the “Borrower”), as governed by the
provisions of Section 10.19, Section 10.20 and Section 10.21 of the Loan
Agreement (as hereinafter defined), Heller Financial, Inc., a Delaware
corporation (in its individual capacity, “Heller”) and as the Agent (“Agent”),
and the financial institution(s) listed on the signature pages hereof and their
respective successors and Eligible Assignees (Heller and each such other
financial institution being hereinafter referred to individually as a “Lender”
and collectively as the “Lenders”).  Notwithstanding anything contained
elsewhere in this Amendment, this Amendment shall be effective for any purpose
only upon and subject to the completion of the BTJ Sale, as hereinafter defined.

 

RECITALS

 

A.            ORIGINAL BORROWER, AGENT AND THE LENDERS ENTERED INTO THAT CERTAIN
LOAN AND SECURITY AGREEMENT, DATED MAY 30, 2001 (AS AMENDED FROM TIME TO TIME,
THE “LOAN AGREEMENT”).

B.            EACH BORROWER HAS REQUESTED THAT THE AGENT AND THE LENDERS CONSENT
TO THE CONSUMMATION OF THE FOLLOWING ACTIVITIES (HEREINAFTER, COLLECTIVELY THE
“PROPOSED TRANSACTION”):

(i)            Organization by Original Borrower of a new Subsidiary, BTC
Ventures, Inc., a Delaware corporation (hereinafter, “Newco”), Newco to be a
wholly-owned Subsidiary of Original Borrower, with the sole asset of Newco to be
a limited partnership interest in Additional Borrower, which limited partnership
interest shall constitute a 99.9% equity interest in Additional Borrower;

(ii)           Organization by Original Borrower of Additional Borrower, with
Original Borrower to be the sole general partner of Additional Borrower and
Newco to be the sole limited partner of Additional Borrower;

(iii)          The sale by BTC International Holdings, Inc. of all of its
ownership interests in BancTec Japan, Inc., a Japanese entity (hereinafter,
“BTJ”), pursuant to the terms and conditions of that certain Stock Purchase
Agreement, dated as of November 27, 2002, executed by BTC International
Holdings, Inc., BTJ, et al. (the “Purchase Agreement”) for the cash price
detailed in the Purchase Agreement (the “BTJ Sale”);

 

--------------------------------------------------------------------------------


 

(iv)          Original Borrower may make an aggregate cash prepayment on the
Senior Subordinated Notes not to exceed $90,000,000, and Original Borrower may
use the proceeds of the BTJ Sale as part of such cash prepayment.

(v)           Transfer by Original Borrower to Additional Borrower of the assets
of Original Borrower described in the agreements listed on Schedule I attached
to this Amendment (as such agreements are in effect on the date hereof, the
“Original Borrower Transfer Agreements”) (such transfer to be made specifically
subject to the existing Lien therein of Agent) and the license by Original
Borrower to Additional Borrower of such rights to use Intellectual Property and
other assets of Original Borrower as is described in the Original Borrower
Transfer Agreements (such license to be made specifically subject to the
existing Lien of Agent in such Intellectual Property and other assets) (such
assets and rights being hereinafter referred to as the “Additional Borrower
Contribution Property”); and

(vi)          (a) Execution by Additional Borrower of those certain agreements
listed on Schedule II attached to this Amendment (as such agreements are in
effect on the date hereof, the “Additional Borrower Ancillary Agreements”)
whereby, to the extent and in the manner described in the Additional Borrower
Ancillary Agreements, Additional Borrower sub-licenses or otherwise transfers
rights in the Additional Borrower Contribution Property to BTJ (such
sub-licenses and transfers of rights to be made specifically subject to existing
Lien of Agent in the Additional Borrower Contribution Property and in the
Additional Borrower Ancillary Agreements) and (b) the performance by Additional
Borrower of its obligations under the Additional Borrower Ancillary Agreements.

C.            PURSUANT TO THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN
THIS AMENDMENT, (I) AGENT AND THE LENDERS ARE WILLING TO CONSENT TO THE
CONSUMMATION OF THE PROPOSED TRANSACTION, (II) EACH BORROWER, AGENT AND THE
LENDERS ARE WILLING TO AMEND THE LOAN AGREEMENT TO MAKE ADDITIONAL BORROWER A
PARTY TO THE LOAN AGREEMENT AND TO MAKE ADDITIONAL BORROWER A JOINT AND SEVERAL
CO-OBLIGOR FOR OBLIGATIONS AND INDEBTEDNESS INCURRED UNDER THE LOAN AGREEMENT,
AND (III) EACH BORROWER, AGENT, AND THE LENDERS ARE WILLING TO FURTHER AMEND THE
LOAN AGREEMENT AS HEREINAFTER SET FORTH.

                NOW, THEREFORE, in consideration of the premises herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, subject to the terms and conditions set forth
herein, the parties, intending to be legally bound, agree as follows:

 

 

2

--------------------------------------------------------------------------------


 

AGREEMENT

 

ARTICLE I.
DEFINITIONS

 


SECTION 1.02       CERTAIN DEFINED TERMS.  CAPITALIZED TERMS USED IN THIS
AMENDMENT ARE USED AS DEFINED IN THE LOAN AGREEMENT, AS AMENDED HEREBY, UNLESS
OTHERWISE STATED.

ARTICLE II.
AMENDMENT

 


SECTION 2.01       AMENDMENT TO THE DEFINITION OF “BORROWING BASE” CONTAINED IN
SECTION 2.1(B) OF THE LOAN AGREEMENT.  EFFECTIVE AS OF THE EFFECTIVE DATE, THE
DEFINITION OF “BORROWING BASE” CONTAINED IN SECTION 2.1(B) OF THE LOAN AGREEMENT
IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

“‘Borrowing Base’ means, as of any date of determination, an amount equal to the
sum of (a) 85.00% of Eligible Accounts less Dilution Reserves, plus (b) 50.00%
of Eligible Accrued Unbilled Accounts less Dilution Reserves; plus (c) the
lesser of (i) $30,000,000, or (ii) 85.00% of the net orderly liquidation value
of Eligible Inventory (net orderly liquidation value to be determined in a
manner and pursuant to documentation satisfactory to Agent, in its reasonable
credit judgment) or (iii) 50.00% of Eligible Inventory, plus (d) the lesser of
(i) $40,000,000, or (ii) 100.00% of the fair market value of Eligible Cash
Collateral, and less, in each case, such reserves as Agent in its reasonable
credit judgment may elect to establish.  ‘Dilution Reserve’ means, as of any
date of determination, a reserve for the amount by which the total dilution of
Accounts exceeds five percent (5%); with dilution referring to all actual and
potential offsets to an Account, including, without limitation, customer payment
and/or volume discounts, write-offs, credit memoranda, returns and allowances,
and billing errors.  The Dilution Reserve shall be adjusted after each field
examination audit of the Collateral conducted by Agent or any authorized
representative designated by Agent.”

 


SECTION 2.02       DELETION OF THE DEFINITION OF “ELIGIBLE FIELD SPARE PARTS”
CONTAINED IN SECTION 2.1(D) OF THE LOAN AGREEMENT.  EFFECTIVE AS OF THE
EFFECTIVE DATE, THE DEFINITION OF “ELIGIBLE FIELD SPARE PARTS” CONTAINED IN
SECTION 2.1(D) OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY.


SECTION 2.03       AMENDMENT TO SECTION 2.1(H)(1) OF THE LOAN AGREEMENT. 
EFFECTIVE AS OF THE EFFECTIVE DATE, THE REFERENCE TO “$20,000,000.00” CONTAINED
IN SECTION 2.1(H)(1) OF THE LOAN AGREEMENT IS HEREBY DELETED AND “$30,000,000”
IS SUBSTITUTED IN LIEU THEREOF.


SECTION 2.04       AMENDMENT TO SECTION 2.3(B) OF THE LOAN AGREEMENT.  EFFECTIVE
AS OF THE EFFECTIVE DATE, SECTION 2.3(B) OF THE LOAN AGREEMENT IS HEREBY DELETED
IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


3

--------------------------------------------------------------------------------



 


“(B)         LETTER OF CREDIT FEES.  BORROWER SHALL PAY TO AGENT A FEE WITH
RESPECT TO THE LENDER LETTERS OF CREDIT (I) FOR THE BENEFIT OF ALL LENDERS WITH
A REVOLVING LOAN COMMITMENT (BASED ON THEIR RESPECTIVE PRO RATA SHARE) (A) IN
THE AMOUNT EQUAL TO (X) THE PORTION OF THE AVERAGE DAILY AMOUNT OF LETTER OF
CREDIT LIABILITY OUTSTANDING DURING SUCH MONTH EQUAL TO OR LESS THAN THE AVERAGE
DAILY AMOUNT OF ELIGIBLE CASH COLLATERAL (VALUED AT FAIR MARKET VALUE) DURING
SUCH MONTH, MULTIPLIED BY (Y) ONE PERCENT (1.00%) PER ANNUM, AND (B) IN THE
AMOUNT EQUAL TO (X) THE PORTION OF THE AVERAGE DAILY AMOUNT OF LETTER OF CREDIT
LIABILITY OUTSTANDING DURING SUCH MONTH IN EXCESS OF THE AVERAGE DAILY AMOUNT OF
ELIGIBLE CASH COLLATERAL (VALUED AT FAIR MARKET VALUE) DURING SUCH MONTH,
MULTIPLIED BY (Y) THE PER ANNUM PERCENTAGE EQUAL TO THE LIBOR MARGIN AT SUCH
TIME IN EFFECT, AND (II) FOR THE ACCOUNT OF AGENT A FRONTING FEE FOR EACH LETTER
OF CREDIT ISSUED OR OBTAINED BY AGENT FROM THE DATE OF ISSUANCE TO THE DATE OF
TERMINATION EQUAL TO THE AVERAGE DAILY AMOUNT OF LETTER OF CREDIT LIABILITY WITH
RESPECT TO SUCH LETTERS OF CREDIT OUTSTANDING DURING SUCH MONTH MULTIPLIED BY
TWENTY-FIVE ONE HUNDREDTHS OF ONE PERCENT (0.25%) PER ANNUM.  SUCH FEES WILL BE
CALCULATED ON THE BASIS OF A THREE HUNDRED SIXTY (360) DAY YEAR FOR THE ACTUAL
NUMBER OF DAYS ELAPSED AND WILL BE PAYABLE MONTHLY IN ARREARS ON THE FIRST (1ST)
DAY OF EACH MONTH. BORROWER SHALL ALSO REIMBURSE AGENT FOR ANY AND ALL FEES AND
EXPENSES, IF ANY, PAID BY AGENT OR ANY LENDER TO THE ISSUER OF ANY BANK LETTER
OF CREDIT.”


SECTION 2.05       REFERENCES TO “BORROWER” IN THE LOAN AGREEMENT.  EFFECTIVE AS
OF THE EFFECTIVE DATE, ALL REFERENCES IN THE LOAN AGREEMENT TO “BORROWER” SHALL
BE DEEMED TO INCLUDE REFERENCES TO THE ADDITIONAL BORROWER.


SECTION 2.06       ADDITION OF SECTION 10.19 TO THE LOAN AGREEMENT; “JOINT AND
SEVERAL LIABILITY; RIGHTS OF CONTRIBUTION”.  EFFECTIVE AS OF THE EFFECTIVE DATE,
A NEW SECTION 10.19 IS ADDED TO THE LOAN AGREEMENT TO READ IN ITS ENTIRETY AS
FOLLOWS:


“10.19     JOINT AND SEVERAL LIABILITY; RIGHTS OF CONTRIBUTION.


(A)          EACH BORROWER STATES AND ACKNOWLEDGES THAT:  (I) PURSUANT TO THIS
AGREEMENT, BORROWERS DESIRE TO UTILIZE THEIR BORROWING POTENTIAL ON A
CONSOLIDATED BASIS TO THE SAME EXTENT POSSIBLE IF THEY WERE MERGED INTO A SINGLE
ORGANIZATIONAL ENTITY AND THAT THIS AGREEMENT REFLECTS THE ESTABLISHMENT OF
CREDIT FACILITIES WHICH WOULD NOT OTHERWISE BE AVAILABLE TO SUCH BORROWER IF
EACH BORROWER WERE NOT JOINTLY AND SEVERALLY LIABLE FOR PAYMENT OF ALL OF THE
OBLIGATIONS; (II) IT HAS DETERMINED THAT IT WILL BENEFIT SPECIFICALLY AND
MATERIALLY FROM THE ADVANCES OF CREDIT CONTEMPLATED BY THIS AGREEMENT; (III) IT
IS BOTH A CONDITION PRECEDENT TO THE OBLIGATIONS OF AGENT AND LENDERS HEREUNDER
AND A DESIRE OF THE BORROWERS THAT EACH BORROWER EXECUTE AND DELIVER TO AGENT
AND THE LENDERS THIS AGREEMENT; AND (IV) BORROWERS HAVE REQUESTED AND BARGAINED
FOR THE STRUCTURE AND TERMS OF AND SECURITY FOR THE ADVANCES CONTEMPLATED BY
THIS AGREEMENT.


4

--------------------------------------------------------------------------------



 


(B)           EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY:   (I) AGREES
THAT IT IS JOINTLY AND SEVERALLY LIABLE TO AGENT AND THE LENDERS FOR THE FULL
AND PROMPT PAYMENT OF THE OBLIGATIONS AND THE PERFORMANCE BY EACH BORROWER OF
ITS OBLIGATIONS HEREUNDER IN ACCORDANCE WITH THE TERMS HEREOF; (II) AGREES TO
FULLY AND PROMPTLY PERFORM ALL OF ITS OBLIGATIONS HEREUNDER WITH RESPECT TO EACH
ADVANCE OF CREDIT HEREUNDER AS IF SUCH ADVANCE HAD BEEN MADE DIRECTLY TO IT; AND
(III) AGREES AS A PRIMARY OBLIGATION TO INDEMNIFY AGENT AND THE LENDERS ON
DEMAND FOR AND AGAINST ANY LOSS INCURRED BY AGENT OR THE LENDERS AS A RESULT OF
ANY OF THE OBLIGATIONS OF ANY ONE OR MORE OF THE BORROWERS BEING OR BECOMING
VOID, VOIDABLE, UNENFORCEABLE OR INEFFECTIVE FOR ANY REASON WHATSOEVER, WHETHER
OR NOT KNOWN TO AGENT OR THE LENDERS OR ANY PERSON, THE AMOUNT OF SUCH LOSS
BEING THE AMOUNT WHICH AGENT OR THE LENDERS WOULD OTHERWISE HAVE BEEN ENTITLED
TO RECOVER FROM ANY ONE OR MORE OF THE BORROWERS.


(C)           IT IS THE INTENT OF EACH BORROWER THAT THE INDEBTEDNESS,
OBLIGATIONS AND LIABILITY HEREUNDER OF EITHER BORROWER NOT BE SUBJECT TO
CHALLENGE ON ANY BASIS, INCLUDING, WITHOUT LIMITATION, PURSUANT TO ANY
APPLICABLE FRAUDULENT CONVEYANCE OR FRAUDULENT TRANSFER LAWS. ACCORDINGLY, AS OF
THE DATE HEREOF, THE LIABILITY OF EACH BORROWER UNDER THIS SECTION 10.19,
TOGETHER WITH ALL OF ITS OTHER LIABILITIES TO ALL PERSONS AS OF THE DATE HEREOF
AND AS OF ANY OTHER DATE ON WHICH A TRANSFER OR CONVEYANCE IS DEEMED TO OCCUR BY
VIRTUE OF THIS AGREEMENT, CALCULATED IN AMOUNT SUFFICIENT TO PAY ITS PROBABLE
NET LIABILITIES ON ITS EXISTING INDEBTEDNESS AS THE SAME BECOME ABSOLUTE AND
MATURED (‘DATED LIABILITIES’) IS, AND IS TO BE, LESS THAN THE AMOUNT OF THE
AGGREGATE OF A FAIR VALUATION OF ITS PROPERTY AS OF SUCH CORRESPONDING DATE
(‘DATED ASSETS’).  TO THIS END, EACH BORROWER UNDER THIS SECTION 10.19, (I)
GRANTS TO AND RECOGNIZES IN EACH OTHER BORROWER, RATABLY, RIGHTS OF SUBROGATION
AND CONTRIBUTION IN THE AMOUNT, IF ANY, BY WHICH THE DATED ASSETS OF SUCH
BORROWER, BUT FOR THE AGGREGATE OF SUBROGATION AND CONTRIBUTION IN ITS FAVOR
RECOGNIZED HEREIN, WOULD EXCEED THE DATED LIABILITIES OF SUCH BORROWER OR, AS
THE CASE MAY BE, (II) ACKNOWLEDGES RECEIPT OF AND RECOGNIZES ITS RIGHT TO
SUBROGATION AND CONTRIBUTION RATABLY FROM EACH OF THE OTHER BORROWERS IN THE
AMOUNT, IF ANY, BY WHICH THE DATED LIABILITIES OF SUCH BORROWER, BUT FOR THE
AGGREGATE OF SUBROGATION AND CONTRIBUTION IN ITS FAVOR RECOGNIZED HEREIN, WOULD
EXCEED THE DATED ASSETS OF SUCH BORROWER UNDER THIS SECTION 10.19.  IN
RECOGNIZING THE VALUE OF THE DATED ASSETS AND THE DATED LIABILITIES, IT IS
UNDERSTOOD THAT BORROWERS WILL RECOGNIZE, TO AT LEAST THE SAME EXTENT OF THEIR
AGGREGATE RECOGNITION OF LIABILITIES HEREUNDER, THEIR RIGHTS TO SUBROGATION AND
CONTRIBUTION HEREUNDER.  IT IS A MATERIAL OBJECTIVE OF THIS SECTION 10.19 THAT
EACH BORROWER RECOGNIZES RIGHTS TO SUBROGATION AND CONTRIBUTION RATHER THAN BE
DEEMED TO BE INSOLVENT (OR IN CONTEMPLATION THEREOF) BY REASON OF AN ARBITRARY
INTERPRETATION OF ITS JOINT AND SEVERAL OBLIGATIONS HEREUNDER.  IN ADDITION TO
AND NOT IN LIMITATION OF THE FOREGOING PROVISIONS OF THIS SECTION 10.19, THE
BORROWERS AND LENDER HEREBY AGREE AND ACKNOWLEDGE THAT IT IS THE INTENT OF EACH
BORROWER AND OF LENDER THAT THE OBLIGATIONS OF EACH BORROWER HEREUNDER BE IN ALL
RESPECTS IN COMPLIANCE WITH, AND NOT BE VOIDABLE PURSUANT TO, APPLICABLE
FRAUDULENT CONVEYANCE AND FRAUDULENT TRANSFER LAWS.”


5

--------------------------------------------------------------------------------



 


SECTION 2.07       ADDITION OF SECTION 10.20 TO THE LOAN AGREEMENT; “STRUCTURE
OF CREDIT FACILITY”.  EFFECTIVE AS OF THE EFFECTIVE DATE, A NEW SECTION 10.20 IS
ADDED TO THE LOAN AGREEMENT TO READ IN ITS ENTIRETY AS FOLLOWS:


“10.20     STRUCTURE OF CREDIT FACILITY.  EACH BORROWER AGREES AND ACKNOWLEDGES
THAT THE PRESENT STRUCTURE OF THE CREDIT FACILITIES DETAILED IN THIS AGREEMENT
IS BASED IN PART UPON THE FINANCIAL AND OTHER INFORMATION PRESENTLY KNOWN TO
LENDERS REGARDING EACH BORROWER, THE ORGANIZATIONAL STRUCTURE OF BORROWERS, AND
THE PRESENT FINANCIAL CONDITION OF EACH BORROWER.  EACH BORROWER HEREBY AGREES
THAT AGENT, ON BEHALF OF LENDERS, SHALL HAVE THE RIGHT, IN ITS SOLE DISCRETION,
TO REQUIRE THAT ANY OR ALL OF THE FOLLOWING CHANGES BE MADE TO THESE CREDIT
FACILITIES:  (I) ESTABLISH A SEPARATE ‘BORROWING BASE’ FOR EACH BORROWER,
(II) ADVANCE A REVOLVING ADVANCE SPECIFICALLY TO A SPECIFIC BORROWER, BASED ON
SUCH BORROWER’S AVAILABILITY UNDER ITS OWN ‘BORROWING BASE’, (III) RESTRICT
LOANS AND ADVANCES BETWEEN BORROWERS, (IV) ESTABLISH SEPARATE LOCKBOX AND
DOMINION ACCOUNTS FOR EACH BORROWER, AND (V) ESTABLISH SUCH OTHER PROCEDURES AS
SHALL BE REASONABLY DEEMED BY AGENT TO BE USEFUL IN TRACKING WHERE LOANS ARE
MADE UNDER THIS AGREEMENT AND THE SOURCE OF PAYMENTS RECEIVED BY AGENT OR ANY
LENDER ON SUCH LOANS.”


SECTION 2.08       ADDITION OF SECTION 10.21 TO THE LOAN AGREEMENT; “THE TERM
‘BORROWER’ OR ‘BORROWERS.’”  EFFECTIVE AS OF THE EFFECTIVE DATE, A NEW SECTION
10.21 IS ADDED TO THE LOAN AGREEMENT TO READ IN ITS ENTIRETY AS FOLLOWS:


“10.21     THE TERM ‘BORROWER’ OR ‘BORROWERS’.  ALL REFERENCES TO ‘BORROWER’ OR
‘BORROWERS’ HEREIN SHALL REFER TO AND INCLUDE EACH OF THE ORIGINAL BORROWER AND
THE ADDITIONAL BORROWER SEPARATELY AND ALL REPRESENTATIONS CONTAINED HEREIN
SHALL BE DEEMED TO BE SEPARATELY MADE BY EACH OF THEM, AND EACH OF THE
COVENANTS, AGREEMENTS AND OBLIGATIONS SET FORTH HEREIN SHALL BE DEEMED TO BE THE
JOINT AND SEVERAL COVENANTS, AGREEMENTS AND OBLIGATIONS OF THEM (EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED HEREIN).  ANY NOTICE, REQUEST, CONSENT, REPORT
OR OTHER INFORMATION OR AGREEMENT DELIVERED TO AGENT OR ANY LENDER BY ANY
BORROWER SHALL BE DEEMED TO BE RATIFIED BY, CONSENTED TO AND ALSO DELIVERED BY
THE OTHER BORROWER.  EACH BORROWER RECOGNIZES AND AGREES THAT EACH COVENANT AND
AGREEMENT OF ‘BORROWER’ OR ‘BORROWERS’ UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL CREATE A JOINT AND SEVERAL OBLIGATION OF THE BORROWERS, WHICH
MAY BE ENFORCED AGAINST BORROWERS, JOINTLY, OR AGAINST EACH BORROWER
SEPARATELY.  WITHOUT LIMITING THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, LIENS GRANTED UNDER THIS AGREEMENT AND OTHER LOAN DOCUMENTS IN
PROPERTIES, INTERESTS, ASSETS AND COLLATERAL SHALL EXTEND TO THE PROPERTIES,
INTERESTS, ASSETS AND COLLATERAL OF EACH BORROWER.  SIMILARLY, THE TERM
‘OBLIGATIONS’ SHALL INCLUDE, WITHOUT LIMITATION, ALL OBLIGATIONS, LIABILITIES
AND INDEBTEDNESS OF SUCH PERSONS, OR ANY ONE OF THEM, TO AGENT OR LENDERS,
WHETHER SUCH OBLIGATIONS, LIABILITIES AND INDEBTEDNESS SHALL BE JOINT, SEVERAL,
JOINT AND SEVERAL OR INDIVIDUAL.”


SECTION 2.09       AMENDMENT TO SECTION 11.1 OF THE LOAN AGREEMENT; ADDITION OF
CERTAIN DEFINITIONS.  EFFECTIVE AS OF THE EFFECTIVE DATE, SECTION 11.1 OF THE
LOAN AGREEMENT IS


6

--------------------------------------------------------------------------------



 


HEREBY AMENDED BY ADDING THE FOLLOWING NEW DEFINITIONS THERETO, TO BE INSERTED
IN THEIR PROPER ALPHABETICAL ORDER:


“‘ADDITIONAL BORROWER’— BTI TECHNOLOGIES, L.P., A TEXAS LIMITED PARTNERSHIP.


‘BTJ SALE’ — HAS THE SAME MEANING AS IN THE FOURTH AMENDMENT.


‘ELIGIBLE CASH COLLATERAL’ — SHALL MEAN SUCH CASH OF BORROWER AND SUCH
SHORT-TERM LIQUID INVESTMENTS OF BORROWER AS ARE ACCEPTABLE TO AGENT TO THE
EXTENT THAT AGENT, FOR THE BENEFIT OF LENDERS, HAS A FIRST PRIORITY PERFECTED
LIEN IN SUCH CASH AND SUCH LIQUID INVESTMENTS, SUCH LIEN TO BE PERFECTED IN SUCH
A MANNER AND PURSUANT TO SUCH DOCUMENTATION AS SHALL BE SATISFACTORY TO AGENT IN
ITS SOLE DISCRETION.


‘FOURTH AMENDMENT’ — THAT CERTAIN FOURTH AMENDMENT TO LOAN AND SECURITY
AGREEMENT EXECUTED BY ORIGINAL BORROWER, ADDITIONAL BORROWER, AGENT AND LENDERS.


‘ORIGINAL BORROWER’ — BANCTEC, INC., A DELAWARE CORPORATION.”


SECTION 2.10       AMENDMENT TO SECTION 11.1 OF THE LOAN AGREEMENT; DELETION OF
DEFINITION OF “REAL PROPERTY ADVANCE AMOUNT”.  EFFECTIVE AS OF THE EFFECTIVE
DATE, SECTION 11.1 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING THEREFROM
THE DEFINITION OF “REAL PROPERTY ADVANCE AMOUNT.”


SECTION 2.11       AMENDMENT TO EXHIBIT C.  EFFECTIVE AS OF THE EFFECTIVE DATE,
EXHIBIT C TO THE LOAN AGREEMENT (FORM OF REVOLVING NOTE) IS HEREBY DELETED IN
ITS ENTIRETY AND REPLACED WITH EXHIBIT C ATTACHED HERETO.


SECTION 2.12       AMENDMENT TO SCHEDULE 4.1B.  EFFECTIVE AS OF THE EFFECTIVE
DATE, SCHEDULE 4.1B TO THE LOAN AGREEMENT (CAPITALIZATION) IS HEREBY DELETED IN
ITS ENTIRETY AND REPLACED WITH SCHEDULE 4.1B ATTACHED HERETO.


SECTION 2.13       AMENDMENT TO SCHEDULE 4.6.  EFFECTIVE AS OF THE EFFECTIVE
DATE, SCHEDULE 4.6 TO THE LOAN AGREEMENT (NAMES AND LOCATIONS) IS HEREBY DELETED
IN ITS ENTIRETY AND REPLACED WITH SCHEDULE 4.6 ATTACHED HERETO.


SECTION 2.14       AMENDMENT TO SCHEDULE 7.11.  EFFECTIVE AS OF THE EFFECTIVE
DATE, SCHEDULE 7.11 TO THE LOAN AGREEMENT (SUBSIDIARIES) IS HEREBY DELETED IN
ITS ENTIRETY AND REPLACED WITH SCHEDULE 7.11 ATTACHED HERETO.


SECTION 2.15       GRANT BY ADDITIONAL BORROWER OF SECURITY INTEREST IN
COLLATERAL.  ADDITIONAL BORROWER HEREBY AGREES THAT BY BECOMING A PARTY TO THE
LOAN AGREEMENT, IT IS SUBJECT TO ALL THE PROVISIONS OF THE LOAN AGREEMENT,
INCLUDING, WITHOUT LIMITATION, THE GRANT TO AGENT, ON BEHALF OF LENDERS, OF A
CONTINUING SECURITY INTEREST, LIEN AND MORTGAGE IN AND TO ALL RIGHT, TITLE AND
INTEREST OF ADDITIONAL BORROWER IN ALL OF ADDITIONAL BORROWER’S PERSONAL AND
REAL PROPERTY, WHETHER NOW OWNED OR EXISTING OR HEREAFTER ACQUIRED OR ARISING
AND REGARDLESS OF WHERE LOCATED,


7

--------------------------------------------------------------------------------



 


AS SPECIFIED IN SECTION 2.7 OF THE LOAN AGREEMENT.  IN ACCORDANCE THEREWITH AND
IN ORDER TO SECURE THE PROMPT PAYMENT AND PERFORMANCE OF THE OBLIGATIONS,
ADDITIONAL BORROWER HEREBY GRANTS TO AGENT, ON BEHALF OF LENDERS, A CONTINUING
SECURITY INTEREST, LIEN, AND MORTGAGE IN AND TO ALL OF ADDITIONAL BORROWER’S
PERSONAL AND REAL PROPERTY, WHETHER NOW OWNED OR EXISTING OR HEREAFTER ACQUIRED
OR ARISING AND REGARDLESS OF WHERE LOCATED, INCLUDING, WITHOUT LIMITATION, (A)
ACCOUNTS, AND ALL GUARANTIES AND SECURITY THEREFOR, AND ALL GOODS AND RIGHTS
REPRESENTED THEREBY OR ARISING THEREFROM INCLUDING THE RIGHTS OF STOPPAGE IN
TRANSIT, REPLEVIN AND RECLAMATION; (B) INVENTORY; (C) GENERAL INTANGIBLES (AS
DEFINED IN THE UCC); (D) DOCUMENTS (AS DEFINED IN THE UCC) OR OTHER RECEIPTS
COVERING, EVIDENCING OR REPRESENTING GOODS; (E) INSTRUMENTS (AS DEFINED IN THE
UCC); (F) CHATTEL PAPER (AS DEFINED IN THE UCC); (G) EQUIPMENT; (H) MORTGAGED
PROPERTY; (I) INVESTMENT PROPERTY (AS DEFINED IN THE UCC) INCLUDING, WITHOUT
LIMITATION, ALL SECURITIES (CERTIFICATED AND UNCERTIFICATED) SECURITY ACCOUNTS,
SECURITY ENTITLEMENTS, COMMODITY CONTRACTS AND COMMODITY ACCOUNTS; (J)
INTELLECTUAL PROPERTY; (K) ALL DEPOSIT ACCOUNTS OF ADDITIONAL BORROWER
MAINTAINED WITH ANY BANK OR FINANCIAL INSTITUTION; (L) ALL CASH AND OTHER MONIES
AND PROPERTY OF ADDITIONAL BORROWER IN THE POSSESSION OR UNDER THE CONTROL OF
AGENT, ANY LENDER OR ANY PARTICIPANT; (M) ALL BOOKS, RECORDS, LEDGER CARDS,
FILES, CORRESPONDENCE, COMPUTER PROGRAMS, TAPES, DISKS AND RELATED DATA
PROCESSING SOFTWARE THAT AT ANY TIME EVIDENCE OR CONTAIN INFORMA­TION RELATING
TO ANY OF THE PROPERTY DESCRIBED ABOVE OR ARE OTHERWISE NECESSARY OR HELPFUL IN
THE COLLECTION THEREOF OR REALIZATION THEREON; AND (N) PROCEEDS AND PRODUCTS OF
ALL OR ANY OF THE PROPERTY DESCRIBED ABOVE, INCLUDING, WITHOUT LIMITATION, THE
PROCEEDS OF ANY INSURANCE POLICIES COVERING ANY OF THE ABOVE DESCRIBED PROPERTY;
PROVIDED, HOWEVER, THE GRANT BY ADDITIONAL BORROWER TO AGENT, ON BEHALF OF THE
LENDERS, OF A CONTINUING SECURITY INTEREST, LIEN, AND MORTGAGE IN AND TO ALL
RIGHT, TITLE AND INTEREST OF ADDITIONAL BORROWER IN ALL OF ADDITIONAL BORROWER’S
PERSONAL AND REAL PROPERTY IS SUBJECT TO THE CONDITIONS AND LIMITATIONS SET
FORTH IN THE LAST TWO SENTENCES OF SECTION 2.7 OF THE LOAN AGREEMENT.


SECTION 2.16       RESTRICTIONS ON TRANSACTIONS BETWEEN THE ORIGINAL BORROWER
AND THE ADDITIONAL BORROWER AND THE ORIGINAL BORROWER OR ADDITIONAL BORROWER AND
NEWCO.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE LOAN AGREEMENT AND IN
ADDITION TO OTHER RESTRICTIONS, COVENANTS AND AGREEMENTS CONTAINED IN THE LOAN
AGREEMENT, EFFECTIVE IMMEDIATELY, EACH BORROWER, AGENT AND THE LENDER HEREBY
AGREE AS FOLLOWS:


(A)           UNLESS OTHERWISE CONSENTED TO IN WRITING BY AGENT, REQUESTS FOR
LOANS SHALL BE MADE BY ORIGINAL BORROWER AND THE PROCEEDS OF LOANS SHALL BE
DISBURSED DIRECTLY TO ORIGINAL BORROWER; AND


(B)           UNLESS OTHERWISE CONSENTED TO IN WRITING BY AGENT, ORIGINAL
BORROWER SHALL NOT:

(I)            MAKE ANY LOANS OR ADVANCES OF MONEY TO THE ADDITIONAL BORROWER OR
NEWCO;

(II)           INJECT ANY ADDITIONAL CAPITAL INTO ADDITIONAL BORROWER OR NEWCO;

(III)          ENTER INTO ANY TRANSACTION WITH THE ADDITIONAL BORROWER, EXCEPT
(A) AS PART OF THE PROPOSED TRANSACTION OR (B) IN THE ORDINARY COURSE OF AND
PURSUANT TO THE REASONABLE REQUIREMENTS OF ORIGINAL BORROWER’S BUSINESS AND UPON

8

--------------------------------------------------------------------------------


 

TERMS WHICH ARE FULLY DISCLOSED TO AGENT AND ARE NO LESS FAVORABLE TO ORIGINAL
BORROWER THAN IT WOULD OBTAIN IN A COMPARABLE ARM’S LENGTH TRANSACTION WITH A
PERSON NOT AN AFFILIATE OF ORIGINAL BORROWER;

(IV)          ENTER INTO ANY TRANSACTION WITH NEWCO EXCEPT (A) AS PART OF THE
PROPOSED TRANSACTION OR (B) DISTRIBUTIONS BY NEWCO TO ORIGINAL BORROWER TO THE
EXTENT PERMITTED BY SECTION 7.5 OF THE LOAN AGREEMENT;

(V)           GUARANTEE, ASSUME, ENDORSE OR OTHERWISE, IN ANY WAY, BECOME
DIRECTLY OR CONTINGENTLY LIABLE WITH RESPECT TO THE INDEBTEDNESS OF ADDITIONAL
BORROWER OR NEWCO, OTHER THAN THE OBLIGATIONS, AND OTHER THAN RECOURSE
INDEBTEDNESS OF ADDITIONAL BORROWER FOR WHICH BORROWER, AS THE SOLE GENERAL
PARTNER OF ADDITIONAL BORROWER, IS OBLIGATED AS A MATTER OF LAW, AND OTHER THAN
IN CONNECTION WITH THE PROPOSED TRANSACTION; OR

(VI)          TRANSFER ANY ASSETS TO ADDITIONAL BORROWER, EXCEPT (A) THE
ADDITIONAL BORROWER CONTRIBUTION PROPERTY AND (B) AS PERMITTED BY (B)(III)
ABOVE; AND


(C)           UNLESS OTHERWISE CONSENTED TO IN WRITING BY AGENT, ADDITIONAL
BORROWER SHALL NOT:

(I)            MAKE ANY LOANS OR ADVANCES OF MONEY TO NEWCO;

(II)           ENTER INTO ANY TRANSACTION WITH NEWCO OTHER THAN AS PART OF THE
PROPOSED TRANSACTION;

(III)          GUARANTEE, ASSUME, ENDORSE OR OTHERWISE, IN ANY WAY, BECOME
DIRECTLY OR CONTINGENTLY LIABLE WITH RESPECT TO THE INDEBTEDNESS OF NEWCO; OR

(IV)          TRANSFER ANY ASSETS TO NEWCO  OTHER THAN DISTRIBUTIONS BY
ADDITIONAL BORROWER TO NEWCO TO THE EXTENT PERMITTED BY SECTION 7.5 OF THE LOAN
AGREEMENT.


SECTION 2.17       ADDITION OF NEW SECTION 7.16 TO THE LOAN AGREEMENT. 
EFFECTIVE AS OF THE EFFECTIVE DATE, A NEW SECTION 7.16 IS ADDED TO THE LOAN
AGREEMENT TO READ IN ITS ENTIRETY AS FOLLOWS:


“7.16       MINIMUM AVAILABILITY.  PERMIT THE AVAILABILITY ON ANY DAY DURING THE
PERIOD BEGINNING ON THE FIRST DATE UPON WHICH THE BORROWER MAKES ANY PREPAYMENT
ON THE SENIOR SUBORDINATED NOTE FROM THE CASH PROCEEDS OF THE BTJ SALE AND
CONTINUING THROUGH THE FORTY-FIFTH (45TH) DAY AFTER SUCH DATE TO AT ANY TIME BE
LESS THAN $7,500,000.”


SECTION 2.18       REFERENCES TO “GUARANTOR”.  EFFECTIVE AS OF THE EFFECTIVE
DATE, ALL REFERENCES IN THE LOAN AGREEMENT TO “GUARANTOR” SHALL BE DEEMED TO
ALSO BE REFERENCES TO BANCTEC UPPER-TIER HOLDING, LLC AND TO BANCTEC
INTERMEDIATE HOLDING, INC.


SECTION 2.19       AMENDMENT FEE.  IN CONSIDERATION FOR THE AGREEMENTS SET FORTH
HEREIN, BORROWER AGREES TO PAY AGENT, FOR AGENT’S BENEFIT AND FOR THE BENEFIT OF
LENDERS, AN AMENDMENT FEE OF $25,000, WHICH FEE SHALL BE (I) DEEMED FULLY EARNED
ON THE DATE HEREOF, (II) NON-REFUNDABLE, AND (III) DUE AND PAYABLE IN FULL ON
THE DATE HEREOF.


9

--------------------------------------------------------------------------------


 

ARTICLE III.
CONDITIONS PRECEDENT

 


SECTION 3.01       CONDITION TO EFFECTIVENESS.  THE EFFECTIVENESS OF THIS
AMENDMENT IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT
IN A MANNER AND PURSUANT TO DOCUMENTATION SATISFACTORY TO AGENT:


(A)           THE AGENT SHALL HAVE RECEIVED ALL OF THE FOLLOWING, EACH IN FORM
AND SUBSTANCE SATISFACTORY TO AGENT:  (I) THIS AMENDMENT, DULY EXECUTED BY THE
ORIGINAL BORROWER, THE ADDITIONAL BORROWER, THE AGENT, AND THE LENDERS, (II) A
CERTIFICATE OF THE SECRETARY OF EACH BORROWER ACKNOWLEDGING (A) THAT EACH
BORROWER’S BOARD OF DIRECTORS HAS ADOPTED, APPROVED, CONSENTED TO AND RATIFIED
RESOLUTIONS WHICH AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH
BORROWER OF THIS AMENDMENT, AND ALL OTHER LOAN DOCUMENTS TO WHICH EACH BORROWER
IS OR IS TO BE A PARTY AND (B) THE NAMES OF THE OFFICERS OF EACH BORROWER
AUTHORIZED TO SIGN THIS AMENDMENT AND EACH OF THE OTHER LOAN DOCUMENTS TO WHICH
EACH BORROWER IS OR IS TO BE A PARTY HEREUNDER (INCLUDING THE CERTIFICATES
CONTEMPLATED HEREIN), TOGETHER WITH SPECIMEN SIGNATURES OF SUCH OFFICERS, (III)
A GUARANTY FROM NEWCO GUARANTEEING PAYMENT OF THE OBLIGATIONS, (IV) SECURITY
AGREEMENTS FROM NEWCO WHEREBY NEWCO GRANTS AGENT, FOR THE BENEFIT OF LENDERS, A
FIRST PRIORITY LIEN IN ALL ASSETS OF NEWCO, INCLUDING WITHOUT LIMITATION, A
FIRST PRIORITY LIEN IN THE PARTNERSHIP INTEREST OF NEWCO IN ADDITIONAL BORROWER,
(V) AN AMENDED AND RESTATED PLEDGE AGREEMENT FROM ORIGINAL BORROWER, WHEREBY
ORIGINAL BORROWER GRANTS AGENT, FOR THE BENEFIT OF LENDERS, A PERFECTED FIRST
PRIORITY LIEN IN ORIGINAL BORROWER’S PARTNERSHIP INTEREST IN ADDITIONAL BORROWER
AND CAPITAL STOCK IN NEWCO, WHICH LIEN SHALL BE IN ADDITION TO THE LIEN IN THE
CAPITAL STOCK OR EQUIVALENT OWNERSHIP INTEREST OF ORIGINAL BORROWER IN EACH OF
ITS SUBSIDIARIES PREVIOUSLY GRANTED BY ORIGINAL BORROWER TO AGENT, (VI) IF
SPECIFICALLY REQUESTED BY AGENT,A SECURITY AGREEMENT FROM ADDITIONAL BORROWER
COVERING THE INTELLECTUAL PROPERTY OF ADDITIONAL BORROWER, IN A FORM MATERIALLY
THE SAME AS SUCH OTHER INTELLECTUAL PROPERTY SECURITY AGREEMENTS PREVIOUSLY
EXECUTED BY ORIGINAL BORROWER, WHEREBY ADDITIONAL BORROWER GRANTS AGENT, FOR THE
BENEFIT OF LENDERS, A PERFECTED FIRST PRIORITY LIEN IN ALL CURRENTLY OR
HEREAFTER OWNED INTELLECTUAL PROPERTY OF ADDITIONAL BORROWER, (VII) A REVOLVING
NOTE IN THE FORM OF EXHIBIT C ATTACHED HERETO, DULY EXECUTED BY EACH BORROWER,
(VIII) SATISFACTORY EVIDENCE OF THE ORGANIZATION AND GOOD STANDING OF ADDITIONAL
BORROWER AND NEWCO, (IX) A LEGAL OPINION FROM COUNSEL TO BORROWER, COVERING THE
EXECUTION OF THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION
WITH THIS AMENDMENT, THE TRANSACTIONS CONTEMPLATED HEREBY, AND THE EXISTENCE AND
GOOD STANDING OF NEWCO AND ADDITIONAL BORROWER, (X) THE CONSENT AND RATIFICATION
ATTACHED HERETO, DULY EXECUTED BY EACH EXISTING GUARANTOR AND BY WCAS, AND (XI)
SUCH ADDITIONAL DOCUMENTS, INSTRUMENTS AND INFORMATION AS THE AGENT MAY
REASONABLY REQUEST;


(B)           THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN AND IN THE
LOAN AGREEMENT AND THE LOAN DOCUMENTS, AS EACH IS AMENDED HEREBY, SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE HEREOF, AS IF MADE ON THE
DATE HEREOF (EXCEPT INSOFAR AS SUCH REPRESENTATIONS AND WARRANTIES RELATE
EXPRESSLY TO AN EARLIER DATE);


10

--------------------------------------------------------------------------------



 


(C)           AFTER GIVING EFFECT TO THIS AMENDMENT, NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING; AND


(D)           ALL CORPORATE AND PARTNERSHIP AND LIMITED LIABILITY COMPANY
PROCEEDINGS TAKEN IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AMENDMENT AND ALL DOCUMENTS, INSTRUMENTS AND OTHER LEGAL MATTERS INCIDENT
THERETO, SHALL BE SATISFACTORY TO THE AGENT.

ARTICLE IV.
CONSENT TO PROPOSED TRANSACTION

 


SECTION 4.01       CONSENT.  SUBJECT TO THE SATISFACTION OF THE CONDITIONS
PRECEDENT SPECIFIED IN ARTICLE III OF THIS AMENDMENT AND THE OTHER TERMS,
CONDITIONS, AND PROVISIONS OF THIS AMENDMENT, EACH OF AGENT AND LENDERS HEREBY
CONSENTS TO THE CONSUMMATION OF THE PROPOSED TRANSACTION; PROVIDED, HOWEVER,
THAT IN ADDITION TO THE SATISFACTION OF THE CONDITIONS PRECEDENT SPECIFIED ABOVE
IN ARTICLE III, THE CONSENT OF AGENT AND LENDERS TO THE BTJ SALE, THE TRANSFER
AND LICENSE BY ORIGINAL BORROWER TO ADDITIONAL BORROWER OF THE ADDITIONAL
BORROWER CONTRIBUTION PROPERTY AND THE ADDITIONAL BORROWER’S EXECUTION OF AND
PERFORMANCE UNDER THE ADDITIONAL BORROWER ANCILLARY AGREEMENTS (COLLECTIVELY,
THE “JAPANESE SUBSIDIARY TRANSACTIONS”) IS FURTHER SUBJECT TO THE SATISFACTION
OF THE FOLLOWING CONDITIONS PRECEDENT IN A MANNER AND PURSUANT TO DOCUMENTATION
SATISFACTORY TO AGENT:


(A)           RECEIPT BY AGENT OF EVIDENCE SATISFACTORY TO AGENT THAT THE
JAPANESE SUBSIDIARY TRANSACTIONS HAVE BEEN CONSUMMATED CONSISTENT WITH THE
DESCRIPTION OF THE JAPANESE SUBSIDIARY TRANSACTIONS CONTAINED IN THE RECITALS TO
THIS AMENDMENT, AND AGENT SHALL HAVE RECEIVED COPIES OF ALL DOCUMENTS,
AGREEMENTS AND MATERIALS EXECUTED OR ISSUED IN CONNECTION WITH THE JAPANESE
SUBSIDIARY TRANSACTIONS, INCLUDING, WITHOUT LIMITATION, THE PURCHASE AGREEMENT,
ALL DOCUMENTS BY WHICH THE ADDITIONAL BORROWER CONTRIBUTION PROPERTY IS
TRANSFERRED OR LICENSED TO ADDITIONAL BORROWER BY ORIGINAL BORROWER, AND THE
ADDITIONAL BORROWER ANCILLARY AGREEMENTS, ALL OF WHICH DOCUMENTS, CERTIFICATES
AND MATERIALS SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO AGENT;


(B)           A LEGAL OPINION FROM COUNSEL TO BORROWER COVERING THE JAPANESE
SUBSIDIARY TRANSACTIONS;


(C)           THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN AND IN THE
LOAN AGREEMENT AND THE LOAN DOCUMENTS, AS EACH IS AMENDED HEREBY, SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE OF CONSUMMATION OF THE
JAPANESE SUBSIDIARY TRANSACTIONS, AS IF MADE ON SUCH DATE (EXCEPT INSOFAR AS
SUCH REPRESENTATIONS AND WARRANTIES RELATE EXPRESSLY TO AN EARLIER DATE);


(D)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING; AND


(E)           ALL CORPORATE AND PARTNERSHIP AND LIMITED LIABILITY COMPANY
PROCEEDINGS TAKEN IN CONNECTION WITH THE JAPANESE SUBSIDIARY TRANSACTIONS AND
ALL DOCUMENTS, INSTRUMENTS AND OTHER LEGAL MATTERS INCIDENT THERETO, SHALL BE
SATISFACTORY TO THE AGENT.


11

--------------------------------------------------------------------------------



 


SECTION 4.02       LIMITED NATURE OF CONSENT.  CONSUMMATION OF THE PROPOSED
TRANSACTION IN ACCORDANCE WITH THE TERMS, PROVISIONS AND CONDITIONS OF THIS
AMENDMENT SHALL NOT CONSTITUTE A DEFAULT OR EVENT OF DEFAULT UNDER THE LOAN
AGREEMENT OR ANY OTHER LOAN DOCUMENT.  THE FOREGOING CONSENT DESCRIBED IN THIS
ARTICLE IV IS STRICTLY LIMITED TO THE PROPOSED TRANSACTION AS DESCRIBED AND
LIMITED BY THIS AMENDMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED FOR IN
THIS AMENDMENT, NOTHING CONTAINED HEREIN SHALL BE CONSTRUED AS A WAIVER BY AGENT
OR ANY LENDER OF ANY COVENANT OR PROVISION OF THE LOAN AGREEMENT, THE OTHER LOAN
DOCUMENTS, THIS AMENDMENT, OR ANY OF OTHER CONTRACT OR INSTRUMENT BETWEEN EACH
BORROWER AND AGENT AND/OR ANY LENDER OR AS A CONSENT BY AGENT OR ANY LENDER TO
ANY OTHER TRANSACTION INVOLVING BORROWER OR ANY AFFILIATE OF BORROWER.  IN
ADDITION, THE FAILURE OF AGENT OR ANY LENDER AT ANY TIME OR TIMES HEREAFTER TO
REQUIRE STRICT PERFORMANCE BY EACH BORROWER OF ANY PROVISION THEREOF SHALL NOT
WAIVE, AFFECT OR DIMINISH ANY RIGHT OF AGENT OR ANY LENDER TO THEREAFTER DEMAND
STRICT COMPLIANCE THEREWITH.  THE AGENT AND EACH LENDER HEREBY RESERVES ALL
RIGHTS GRANTED UNDER THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS, THIS
AMENDMENT AND ANY OTHER CONTRACT OR INSTRUMENT BETWEEN ANY BORROWER AND AGENT
AND/OR ANY LENDER.

ARTICLE V.  RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

 


SECTION 5.01       RATIFICATIONS.  THE TERMS AND PROVISIONS SET FORTH IN THIS
AMENDMENT SHALL MODIFY AND SUPERSEDE ALL INCONSISTENT TERMS AND PROVISIONS SET
FORTH IN THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND EXCEPT AS
EXPRESSLY MODIFIED AND SUPERSEDED BY THIS AMENDMENT, THE TERMS AND PROVISIONS OF
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE RATIFIED AND CONFIRMED AND
SHALL CONTINUE IN FULL FORCE AND EFFECT.  BORROWER, AGENT AND LENDERS AGREE THAT
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, SHALL
CONTINUE TO BE LEGAL, VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS.


SECTION 5.02       REPRESENTATIONS AND WARRANTIES.  EACH BORROWER HEREBY
REPRESENTS AND WARRANTS TO AGENT AND LENDERS THAT (A) THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AMENDMENT AND ANY AND ALL OTHER LOAN DOCUMENTS EXECUTED
AND/OR DELIVERED IN CONNECTION HEREWITH HAVE BEEN AUTHORIZED BY ALL REQUISITE
CORPORATE AND PARTNERSHIP ACTION ON THE PART OF EACH BORROWER AND WILL NOT
VIOLATE THE CERTIFICATE OF INCORPORATION OR BYLAWS OF ORIGINAL BORROWER OR THE
CERTIFICATE OF LIMITED PARTNERSHIP OR LIMITED PARTNERSHIP AGREEMENT OF
ADDITIONAL BORROWER; (B) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE
LOAN AGREEMENT, AS AMENDED HEREBY, AND ANY OTHER LOAN DOCUMENT ARE TRUE AND
CORRECT ON AND AS OF THE DATE HEREOF AND ON AND AS OF THE DATE OF EXECUTION
HEREOF AS THOUGH MADE ON AND AS OF EACH SUCH DATE; (C) NO EVENT OF DEFAULT OR
DEFAULT UNDER THE LOAN AGREEMENT HAS OCCURRED AND IS CONTINUING, UNLESS SUCH
EVENT OF DEFAULT OR DEFAULT HAS BEEN, OR BY THE TERMS OF THIS AMENDMENT IS,
SPECIFICALLY WAIVED IN WRITING BY LENDERS; (D) UNTIL THE EFFECTIVE DATE OF THE
BLOCKED ACCOUNT CONTROL AGREEMENT ENTERED INTO AS OF NOVEMBER 27, 2002, TO BE
EFFECTIVE AS OF JANUARY 1, 2003, BY AND AMONG BTC INTERNATIONAL HOLDINGS, INC.,
AGENT AND JPMORGAN CHASE BANK, THE PROCEEDS OF THE BTJ SALE DEPOSITED INTO
DEPOSIT ACCOUNT NO. 323414192 MAINTAINED AT JPMORGAN CHASE BANK WILL BE THE ONLY
AMOUNTS DEPOSITED INTO SUCH ACCOUNT AND NO BORROWER, NOR ANY AFFILIATE OF ANY
BORROWER WILL MAKE ANY OTHER DEPOSITS TO SUCH ACCOUNT BEFORE SUCH EFFECTIVE DATE
AND (E) EACH BORROWER IS IN FULL COMPLIANCE WITH ALL COVENANTS AND AGREEMENTS
CONTAINED IN THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY.


12

--------------------------------------------------------------------------------



 

ARTICLE VI.  MISCELLANEOUS PROVISIONS

 


SECTION 6.01       SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL
REPRESENTATIONS AND WARRANTIES MADE IN THE LOAN AGREEMENT OR ANY OTHER LOAN
DOCUMENT, INCLUDING, WITHOUT LIMITATION, ANY DOCUMENT FURNISHED IN CONNECTION
WITH THIS AMENDMENT, SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AMENDMENT
AND THE OTHER LOAN DOCUMENTS, AND NO INVESTIGATION BY AGENT OR ANY LENDER NOR
ANY CLOSING SHALL AFFECT THE REPRESENTATIONS AND WARRANTIES OR THE RIGHT OF
AGENT OR ANY LENDER TO RELY UPON THEM.


SECTION 6.02       REFERENCE TO LOAN AGREEMENT.  EACH OF THE LOAN DOCUMENTS,
INCLUDING THE LOAN AGREEMENT AND ANY AND ALL OTHER AGREEMENTS, DOCUMENTS OR
INSTRUMENTS NOW OR HEREAFTER EXECUTED AND DELIVERED PURSUANT TO THE TERMS HEREOF
OR PURSUANT TO THE TERMS OF THE LOAN AGREEMENT, AS AMENDED HEREBY, ARE HEREBY
AMENDED SO THAT ANY REFERENCE IN SUCH LOAN DOCUMENTS TO THE LOAN AGREEMENT SHALL
MEAN A REFERENCE TO THE LOAN AGREEMENT, AS AMENDED HEREBY.


SECTION 6.03       EXPENSES OF AGENT.  AS PROVIDED IN THE LOAN AGREEMENT, EACH
BORROWER AGREES TO PROMPTLY PAY ALL FEES, COSTS AND EXPENSES INCURRED BY AGENT
(INCLUDING ATTORNEYS’ FEES AND EXPENSES, THE ALLOCATED CASH OF AGENT’S INTERNAL
LEGAL STAFF AND FEES OF ENVIRONMENTAL CONSULTANTS, ACCOUNTANTS AND OTHER
PROFESSIONALS RETAINED BY AGENT) INCURRED IN CONNECTION WITH THE REVIEW,
NEGOTIATION, PREPARATION, DOCUMENTATION AND EXECUTION OF THIS AMENDMENT.


SECTION 6.04       SEVERABILITY.  ANY PROVISION OF THIS AMENDMENT HELD BY A
COURT OF COMPETENT JURISDICTION TO BE INVALID OR UNENFORCEABLE SHALL NOT IMPAIR
OR INVALIDATE THE REMAINDER OF THIS AMENDMENT AND THE EFFECT THEREOF SHALL BE
CONFINED TO THE PROVISION SO HELD TO BE INVALID OR UNENFORCEABLE.


SECTION 6.05       SUCCESSORS AND ASSIGNS.  THIS AMENDMENT IS BINDING UPON AND
SHALL INURE TO THE BENEFIT OF AGENT AND LENDERS AND EACH BORROWER AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT NO BORROWER MAY ASSIGN OR TRANSFER ANY
OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
AGENT AND LENDERS.


SECTION 6.06       COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL,
BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


SECTION 6.07       EFFECT OF WAIVER.  NO CONSENT OR WAIVER, EXPRESS OR IMPLIED,
BY AGENT OR ANY LENDER TO OR FOR ANY BREACH OF OR DEVIATION FROM ANY COVENANT OR
CONDITION BY BORROWER SHALL BE DEEMED A CONSENT TO OR WAIVER OF ANY OTHER BREACH
OF THE SAME OR ANY OTHER COVENANT, CONDITION OR DUTY.


SECTION 6.08       HEADINGS.  THE HEADINGS, CAPTIONS, AND ARRANGEMENTS USED IN
THIS AMENDMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION
OF THIS AMENDMENT.


SECTION 6.09       APPLICABLE LAW.  THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN AND SHALL BE


13

--------------------------------------------------------------------------------



 


GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.


SECTION 6.10       FINAL AGREEMENT.  THE LOAN DOCUMENTS, AS AMENDED HEREBY,
REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED.  THE LOAN DOCUMENTS, AS
AMENDED HEREBY, MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS
BETWEEN THE PARTIES.  NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT
OF ANY PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT
SIGNED BY EACH BORROWER, LENDERS AND AGENT.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

14

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, this Amendment has been executed and is
effective as of the Effective Date.

 

 

BANCTEC, INC.

 

 

 

 

By:

 

 

Name:

Brian R. Stone

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

BTI TECHNOLOGIES, L.P.

 

 

 

 

By:

BANCTEC, INC., its General Partner

 

 

 

 

 

By:

 

 

 

Name:

Brian R. Stone

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

HELLER FINANCIAL, INC.,

 

as Agent and Sole Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

CONSENT AND RATIFICATION

 

                Each of the undersigned hereby consents to the terms of the
within and foregoing Amendment, confirms and ratifies the terms of its guaranty
agreement relating to the Obligations and of each Loan Document it has executed
in connection with the Obligations (collectively, the “Loan Documents”), agrees
that each of the Loan Documents to which it is a party shall hereafter be deemed
to cover the Obligations of Additional Borrower as well as of Original Borrower,
and acknowledges that the Loan Documents to which it is a party are in full
force and effect and ratifies the same, that it has no defense, counterclaim,
set–off or any other claim to diminish its liability under such Loan Documents,
that its consent is not required to the effectiveness of the within and
foregoing Amendment, and that no consent by it is required for the effectiveness
of any future amendment, modification, forbearance or other action with respect
to the Loans, the collateral securing the Obligations, or any of the other Loan
Documents.

 

 

WELSH, CARSON, ANDERSON & STOWE VIII, L.P.,

a Delaware limited partnership

 

 

 

 

By:

WCAS VIII ASSOCIATES, L.L.C., its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

BTC INTERNATIONAL HOLDINGS, INC.

 

 

 

 

By:

 

 

Name:

Brian R. Stone

 

Title:

Chief Financial Officer

 

 

 

 

 

 

BANCTEC (PUERTO RICO), INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BANCTEC UPPER-TIER HOLDING, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

BANCTEC INTERMEDIATE HOLDING, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Original Borrower Transfer Agreements

 

 

1.               Property Transfer Agreement, dated November 27, 2002, executed
by Original Borrower, in favor of Additional Borrower.

 

2.               Hardware Agreement, dated November 27, 2002, executed by
Original Borrower and Additional Borrower.

 

3.               Master Know-How Agreement, dated November 27, 2002, executed by
Original Borrower and Additional Borrower.

 

4.               Trademark License Agreement, dated November 27, 2002, executed
by Original Borrower and Additional Borrower.

 

5.               Software Agreement, dated November 27, 2002, executed by
Original Borrower and Additional Borrower.

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Additional Borrower Ancillary Agreements

 

1.               Master Know-How Agreement, dated November 27, 2002, executed by
Additional Borrower and BTJ.

 

2.               Software Reseller Agreement, dated November 27, 2002, executed
by Additional Borrower and BTJ.

 

3.               Agreement for Purchase of Spare Parts Products, dated
November 27, 2002, executed by Additional Borrower and BTJ.

 

4.               Trademark License Agreement, dated November 27, 2002, executed
by Additional Borrower and BTJ.

 

 

--------------------------------------------------------------------------------